
	
		I
		112th CONGRESS
		2d Session
		H. R. 4316
		IN THE HOUSE OF REPRESENTATIVES
		
			March 29, 2012
			Mrs. Christensen (for
			 herself, Mr. Faleomavaega,
			 Ms. Bordallo, and
			 Mr. Sablan) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To amend chapter 2 of title II of the Trade Act of 1974
		  to include Guam, the Virgin Islands of the United States, American Samoa, and
		  the Commonwealth of the Northern Mariana Islands in the definition of State for
		  the purposes of the trade adjustment assistance for workers
		  program.
	
	
		1.Extension of Adjustment
			 Assistance for Workers to Territories
			(a)In
			 generalSection 247(7) of the
			 Trade Act of 1974 (19 U.S.C. 2319(7)) is amended—
				(1)by inserting
			 , Guam, the Virgin Islands of the United States, American Samoa, the
			 Commonwealth of the Northern Mariana Islands, after District of
			 Columbia; and
				(2)by striking
			 such Commonwealth. and inserting such
			 territories.
				(b)Effective
			 dateThe amendments made by this section shall be effective with
			 respect to petitions filed under section 221 of such Act (19 U.S.C. 2271) on or
			 after October 1, 2012.
			
